Citation Nr: 0915581	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  01-09 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of a heat injury.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
April 1998 to October 1998 and from February 1999 to May 2000 
(when she was discharged for disability).  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from 
a March 2001 rating decision by the Winston-Salem, North 
Carolina Department of Veterans Affairs (VA) Regional Office 
(RO) that granted service connection for residuals of heat 
injury.  The matter was before the Board in August 2003 and 
in April 2005, at which times it was remanded for further 
development.  In March 2009, evidence received at the RO was 
forwarded to the Board without the RO's review.  It pertains 
to the status of the disability from September 16, 2008, and 
was submitted without a waiver of RO initial review.

Correspondence received in September 2008 (with a medical 
record attached) seeks a temporary total rating.  This matter 
does not appear to have been addressed by the RO.  It is 
referred to the RO for clarification and any necessary 
action.  

The matters of the schedular rating for residuals of heat 
injury prior to September 16, 2008, and entitlement to a 
rating in excess of 40 percent on an extraschedular basis 
throughout, are being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if any action on her part is required.


FINDING OF FACT

Throughout until September 16, 2008, the Veteran's service 
connected residuals of heat injury (pseudoseizures) are 
reasonably shown to have produced impairment approximating an 
equivalent to 1 major seizure in the last 6 months or 5 to 8 
minor seizures per week; major seizures occurring one every 
four months or minor seizures averaging 9 to 10 per week are 
not shown.



CONCLUSION OF LAW

A 40 percent schedular rating is warranted for the Veteran's 
residuals of heat injury for the period prior to September 
16, 2008.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 4.7, 4.20, Part 4, Diagnostic Code (Code) 8910 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

As was noted, this appeal stems from the initial rating 
assigned with the grant of service connection.  The statutory 
scheme contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, statutory notice has served its purpose, and its 
application is no longer required because the claim has been 
substantiated.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  An October 2001 statement of the case (SOC) and July 
2002 October 2004, and December 2008 supplemental SOCs 
(SSOCs) notified the Veteran of what the evidence showed, of 
the basis for the rating assigned, of what was needed to 
establish a higher rating, and of the governing legal 
criteria (in essence proper notice on the downstream issue of 
an increased initial rating), and readjudicated the matter 
after additional development was completed.  The Veteran has 
not alleged that she was prejudiced by a notice defect.  See 
Godwin v. Peake, 22. Vet. App. 128 (2008).  

The Veteran's service treatment records (STRs) are associated 
with the claims file, and pertinent postservice treatment 
records have been secured.  The RO arranged for VA 
examinations in July 2000, May 2002, August 2004 and in 
October 2008.  She has not identified any pertinent evidence 
that remains outstanding.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claim. 

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4. The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
more closely approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.
As this claim for increase is from the initial rating 
assigned with the grant of service connection, the 
possibility of staged ratings must be considered  Fenderson 
v. West, 12 Vet. App. 119 (1999).  As the record does not 
show substantial variance in the level of severity of the 
disability during the appeal period, the Board finds that 
staged ratings are not warranted.  (Notably, while the 
diagnosis of the disability at issue has varied, the 
Veteran's complaints have been consistent throughout.)

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

The Veteran's STRs show that she was seen in August 1999 for 
questionable seizure disorder versus pseudoseizures.  She was 
hospitalized from August 13 to August 17, 1999 for seizure-
like activity; it was noted that she experienced 3 episodes 
of seizures during her hospitalization.  A September 1999 
record also notes an episode of seizure.  She was ultimately 
discharged from service due to pseudoseizures/recurrent heat 
exhaustion.

A July 2000 VA record notes the Veteran was seen for seizure 
like activity.  She was witnessed to have jerking of her body 
and head for about a minute, followed by 10 - 15 minutes of 
confusion.  She was advised against driving.  

On July 2000 examination on behalf of VA, it was noted that 
the Veteran had somewhat of a dull affect.  Her friend who 
accompanied her to the examination, reported that the Veteran 
suffered from a bit of confusion.  Physical examination was 
unremarkable.  The examiner noted that there were no records 
to review.  No diagnosis was rendered.

A March 2001 rating decision granted service connection for 
"heat injury pseudoseizures", rated 20 percent, effective 
May 10, 2000.

On May 2002 VA examination, the Veteran reported that she 
experiences marked sensitivity to physical exertion in hot 
weather, to the extent that she becomes light-headed, dizzy 
and nauseated.  Physical examination was unremarkable.  The 
examiner noted that there was no evidence to support a 
diagnosis of residual seizure disorder.  He stated that the 
Veteran was assessed to have pseudoseizures following heat 
stroke, which does not infer any residual neurologic 
dysfunction.

On August 2004 examination on behalf of VA, the Veteran 
reported that she continues to do poorly in outdoor 
activities involving the heat.  She reported dizziness, 
lightheadedness, profuse sweating, and generalized fatigue, 
which she noted she experiences about four to five times per 
year.  She also reported recurrent headaches which occur four 
to five times per week.  The examiner noted that the 
diagnosis was changed to episode of heat exhaustion with 
associated one episode of epilepsy, grand mal.  

An April 2006 VA EEG report shows mildly abnormal EEG 
characterized by high voltage short runs of bifrontal slowing 
only during HV and photic stimulation.

July 2008 records from Onslow County emergency services notes 
that the Veteran was seen and treated for seizure with noted 
altered level of consciousness.  She had been observed having 
a seizure by co-workers.  It was noted that she was having 2 
to 3 minor seizures per week.

In a letter dated September 16, 2008 (forwarded to the Board 
without the benefit of RO initial review, and with no waiver 
of such review by the Veteran), the Veteran's place of 
employment sought information from VA regarding her request 
for accommodations under the Americans with Disabilities Act.  
An October 2008 record from Pender Memorial Hospital, notes 
she was seen for seizure.  She was discharged on Dilantin; 
instructed to not work until Oct 18 (the report is undated); 
and instructed to not drive or work on ladders or with 
machinery.

On October 2008 VA examination, the Veteran continued to 
report becoming lightheaded.  It was noted that she 
experienced dancing spots in front of her eyes; and at times 
trembled and lost consciousness.  She and her companion 
related that the spells occur several times a month and even 
weekly.  Neurological examination was deemed normal.  The 
diagnosis was pseudoseizures.  The examiner opined that the 
Veteran was unable to perform her duties as a correctional 
facility officer due to her spells.

As there is no specific diagnostic code for residuals of heat 
injury, such disability must be rated by analogy  See 
38 C.F.R. § 4.20.  The RO has rated the Veteran's residuals 
of heat injury 20 percent by analogy to 38 C.F.R. § 4.124a, 
Code 8910 (for epilepsy/seizures).  

Code 8910 provides that epilepsy is to be rated under the 
general rating formula for major seizures.  Under this rating 
formula, a 20 percent disability rating is assigned where 
there is at least one major seizure in the last two years or 
at least two minor seizures in the last six months.  A 40 
percent disability rating is assigned where there is at least 
one major seizure in the previous six months or two in the 
previous year, or where there are at least five to eight 
minor seizures weekly.  For the next higher rating of 60 
percent, there must be at least an average of one major 
seizure in four months over the last year, or at least an 
average of nine to 10 minor seizures per week.

In order to warrant a rating for epilepsy, the seizures must 
be witnessed or verified at some time by a physician.  As to 
frequency, competent, consistent lay testimony emphasizing 
convulsive and immediate post-convulsive characteristics may 
be accepted.  38 C.F.R. § 4.121.

The Board finds that the disability picture presented by the 
Veteran's heat injury residual disability for the appeal 
period prior to September 16, 2008 most nearly approximates 
the criteria for a 40 percent rating.  While her seizure 
activity has not been observed by a physician, it has been 
observed by co-workers, leading to emergency medical 
attention (where post-convulsive characteristics were noted).  
The seizures may therefore be reasonably considered analogous 
to minor seizures.  Notably, the frequency of seizures 
substantially exceeds that in the criteria for a 20 percent 
rating under Code 8910 (2 in the last 6 months), but falls 
short of that required for a 40 percent rating (5 to 8 per 
week).  As it is not shown that the frequency of minor 
seizures exceeds 8 per week (or that under guidelines 
provided the Veteran's seizure-like activity may be 
considered analogous to major seizures. a schedular rating in 
excess of 40 percent is not warranted.  

The matters of the rating for the Veteran's residuals of heat 
injury from September 16, 2008, and entitlement to a rating 
in excess of 40 percent on an extraschedular basis throughout 
will be addressed in the remand that follows. 

The Board is aware that piecemeal adjudication is generally 
to be avoided.  The grant in this decision is made with 
consideration of various factors, to include that this claim 
was twice previously remanded and the matter has been pending 
in excess of 8 years, that the additional evidence received 
without a waiver pertains only to the status of the 
disability from September 16, 2008 (i.e., as to the schedular 
rating), and that development pertaining to extraschedular 
consideration would not impact on the schedular rating 
assigned, and that further delay of a grant shown warranted 
by the record in these circumstances would be a disservice to 
the Veteran.   


ORDER

A 40 percent schedular rating is granted for the Veteran's 
residuals of heat injury for the period prior to September 
16, 2008, subject to the regulations governing payment of 
monetary awards.


REMAND

As was noted above, the Board received additional evidence 
pertaining to the status of the disability at issue from 
September 16, 2008.  This evidence was received without a 
waiver of RO initial consideration.  Consequently,  the Board 
must defer the matter of the schedular rating for the 
Veteran's residuals of heat injury from September 16, 2008 
pending initial consideration of the additional evidence by 
the RO.  

Furthermore, the evidence suggests that the extent of the 
impact of the Veteran's residuals of heat injury on her 
functional abilities and employment (i.e., being advised to 
stop driving or work with machinery) may render regular 
schedular criteria inadequate.  See Thun v. Peake, 22 vet. 
App. 111 (2008).  Hence, the matter of whether referral for 
extraschedular consideration is warranted must be addressed 
(and requires further development).  

Accordingly, these matters are REMANDED for the following:

1.  The RO should review the additional 
evidence that was submitted directly to 
the Board; arrange for all further 
development indicated (to include 
securing, with the appellant's assistance, 
complete updated records of all treatment 
she has received for residuals of heat 
injury since September 16, 2008 and any 
further development suggested by those 
records); and readjudicate the matter of 
the schedular rating for residuals of heat 
injury from September 16, 2008.   

2.  The RO should arrange for complete 
development regarding the effect of the 
Veteran's residuals of heat injury on her 
employment and her ability to function, 
then make formal determinations as to 
whether the disability picture presented 
is exceptional and schedular criteria are 
inadequate, and whether referral for 
extraschedular consideration is warranted 
(and if so, to proceed with such 
referral).   

3. If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, the 
RO should issue an appropriate SSOC (that 
addresses, unless the Veteran otherwise 
limits her appeal in the interim, both the 
matter of the schedular rating from 
September 16, 2008 and entitlement to 
extraschedular evaluation), and afford the 
Veteran and her representative the 
opportunity to respond.  The matter should 
then be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


